DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on May 17, 2021:
Claims 1-2, 11-12, and 21-22 are amended.	
Claims 17-20 are canceled.
Claims 1-16, and 21-24 are pending.
 
Response to Arguments
In response to the remarks filed on May 17, 2021:
	Applicant’s remarks regarding the 35 U.S.C. 103 rejections of the pending claims have been fully considered but are moot in view of a new ground of rejection(s) presented hereon.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, 6, 11-12, 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumori (Pub. No. US 2014/0016162, published on January 16, 2014) in view of Taparia et al. (Pub. No. US 2016/0275059, published on September 22, 2016; hereinafter Taparia).

Regarding claims 1, 11, and 21, Fukumori clearly shows and discloses a content management system (CMS) comprising: a memory to store instructions; one or more processors to execute the instructions stored in said memory to cause the content management system to perform actions (Figure 2 and corresponding texts); and a non-transitory machine readable medium storing one or more sequences of instructions, wherein execution of said one or more instructions by one or more processors contained in an content management system causes said content management system to perform the actions (Figure 2 and corresponding texts) of a method, wherein the method comprising:
maintaining, by a content management system (CMS), a plurality of content items in a repository, each content item of said plurality of content items being made available based on a corresponding unique identifier (As illustrated in the document list 701 in FIG. 7, each of the plurality of documents stored in the box is provided with a document identification (ID) for identifying the document, [0062]); 
receiving from an end user system, by said content management system, a create request indicating a plurality of portions of two or more of said plurality of content items (The processing in the flowchart in FIG. 13 is started based on the reception of an instruction from the user to insert a page of a document into another document. The instruction received from the user includes at least the following four pieces of information. More specifically, the document ID of the document A that is the insertion destination, an insertion destination page number indicating which page position of the document A the page is to be inserted into, the document ID of the insertion target document B, and an insertion target page number for designating which page(s) among the pages of the document B is/are to be inserted, [0103]); 
generating, by said content management system, a new content item incorporating said plurality of portions of said two or more content items indicated in the create request (In step S1301, the CPU 203 creates a new document C by inserting the document B into the document A based on the instruction received from the user, [0105]-[0111]); and 
checking-in, by said content management system, said new content item into said plurality of content items into said repository of said CMS (in step S1308, the CPU 203 adds the document ID of the document C to the document list 701 for the created document C, [0110]); and

wherein both of said generating and said checking-in are performed in response to said receiving of said create request (Figure 13 shows the creating and storing document C is in response to the user request to create document C from documents A & B);
wherein upon said checking-in, said new content item is made available by said CMS based on a new unique identifier along with said two or more content items in said plurality of content items (The documents to be merged (i.e., in the above example, the documents A and B) are remained without deleting them from the box even after merging, [0087], [0111]. Figure 13 shows the creating and storing document C is in response to the user request to create document C from documents A & B).
Taparia then discloses:
each content item being stored in one or more versions (with each new version of the same contract document, a bookmarked portion is highlighted while the rest of the document is marked non-editable, [0018]);
the content management system (CMS) requires each content item to be checked-in for storing in said repository and to be checked-out for exclusive update access by end user systems (the document is auto-checked out by the tool and sent to the marked reviewer. Further, when reviewer A receives the document, he/she can make changes to the portion that is highlighted, add or delete text, and then check the revised document back into the tool. Subsequently, the tool identifies, e.g., from the user's credentials, tagging ID and the version document, that the reviewer that submitted the response is indeed reviewer A, and the portion bookmarked against him/her is also identified. Therefore, when the user logs in, his credentials are identified by the tool and along with that the tool also identifies which portion of the document is assigned to him/her. This is translated through the bookmarked portions assigned to the user, [0026]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Taparia with the teachings of Fukumori for the purpose of generating documents by merging data 
Regarding claims 2, 12, and 22, Fukumori further discloses wherein said plurality of portions are not downloaded to said end user system before said create request is received, and wherein both of said generating and said checking-in are performed without any manual intervention between receipt of said create request and completing of said checking-in, in response to said receiving of said create request (Figure 13 shows the creating and storing document C is in response to the user request to create document C from documents A & B with no user intervention).  
Regarding claims 6, and 24, Fukumori then discloses each of said plurality of content items and said new content item is a corresponding document, wherein said plurality of portions are corresponding pages of said documents (The processing in the flowchart in FIG. 13 is started based on the reception of an instruction from the user to insert a page of a document into another document. The instruction received from the user includes at least the following four pieces of information. More specifically, the document ID of the document A that is the insertion destination, an insertion destination page number indicating which page position of the document A the page is to be inserted into, the document ID of the insertion target document B, and an insertion target page number for designating which page(s) among the pages of the document B is/are to be inserted, [0103]).
Claims 3, 7-10, 13, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumori in view of Taparia and further in view of Fukuoka (Pub. No. US 2011/0043844, published on February 24, 2011).

Regarding claims 3, 13, and 23, Fukuoka then discloses sending said new content item to said end user system as a response to said create request (The version information displayed in the information display field 901 illustrated in FIG. 8 includes document data of a version number 1 that indicates the original document data. The version information further includes document data of a version number 2 and document data of a version number 3 that are checked-in data having resulted through the page replacement processing, [0103]).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Fukuoka with the teachings of Fukumori, as modified by Taparia, for the purpose of allowing users to add semantic structure or other features to documents and enable architecture of document creation to enhance content discovery, organization, and presentation experiences from different document sources.



Regarding claim 7, Fukuoka then discloses:
Non-Provisional SpecificationPage 24 of 29 ORCL-223-USreceiving an update request specifying a modified portion of a content item of said plurality of content items, said modified portion corresponding to a previous portion of said content item (FIG. 6 illustrates an example of the replacement reservation screen, which enables users to select a page as a replacement target of the document data, [0080]. A user performs the screen operations described with reference to FIGS. 5 to 7 to instruct the document management apparatus 103, via the web browser of the PC 101, to send a page replacement reservation request relating to the document data stored in the document management apparatus 103. The document management apparatus 103 receives the page replacement reservation request from the PC 101 and transmits a page replacement button generation request to the digital multifunction peripheral 102, [0113]. The page replacement processing performed on only one page is a mere example of the present exemplary embodiment. The document management system according to the present exemplary embodiment can be configured to replace two or more pages of the original document data at a time, [0153]); 
generating a revised content item by incorporating said modified portion in place of said previous portion in said content item (In step S1703, the page replacement processing unit 406 reads replacement target document data from the document data storage unit 413 and executes page replacement processing according to the replacement information and stores replacement completed document data into the document data storage unit 413, [0140]. If the document management apparatus 103 receives the document data of the replacement page, the document management apparatus 103 replaces only a corresponding part of the original document data with the received replacement page and registers the replacement completed document data as a latest version of the original document, [0151]); and 
checking-in said revised content item as a revised version of said content item into said plurality of content items (In step S1704, the page replacement processing unit 406 updates the data of the document/folder information storage unit 410 and the document attribute information storage unit 411. The page replacement processing unit 406 further updates the state of the replacement completed document data, as a latest version, into the checkin state, [0141]. See further Figure 10B for multiple versions of a same document with corresponding changes).  
claim 8, Fukuoka further discloses said update request is received from a user using an end user system (A user performs the screen operations described with reference to FIGS. 5 to 7 to instruct the document management apparatus 103, via the web browser of the PC 101, to send a page replacement reservation request relating to the document data stored in the document management apparatus 103. The document management apparatus 103 receives the page replacement reservation request from the PC 101 and transmits a page replacement button generation request to the digital multifunction peripheral 102, [0113]), and wherein said content item is not checked-out by said user before said update request is received (The document management unit 402 determines whether replacement reservation of the document data is feasible based on the acquired information. If it is determined that the replacement reservation of the document data is feasible, the document management unit 402 changes the state of the document data to a checkout state and a replacement reservation state, [0084]/ In step S1504, the replacement reservation main control unit 401 updates the data stored in the document/folder information storage unit 410, which represents the checkout state and the replacement reservation state relating to the document data, [0120]).  
Regarding claim 9, Fukuoka further discloses sending said revised content item as a response to said update request (The version information displayed in the information display field 901 illustrated in FIG. 8 includes document data of a version number 1 that indicates the original document data. The version information further includes document data of a version number 2 and document data of a version number 3 that are checked-in data having resulted through the page replacement processing, [0103]).  
Regarding claim 10, Fukuoka further discloses each of said plurality of content items, said content item and said revised content item is a corresponding document, wherein said modified portion and said previous portion are corresponding pages of said documents (FIG. 6 illustrates an example of the replacement reservation screen, which enables users to select a page as a replacement target of the document data, [0080]. A user performs the screen operations described with reference to FIGS. 5 to 7 to instruct the document management apparatus 103, via the web browser of the PC 101, to send a page replacement reservation request relating to the document data stored in the document management apparatus 103. The document management apparatus 103 receives the page replacement reservation request from the PC 101 and transmits a page replacement button generation request to the digital multifunction peripheral 102, [0113]. The page replacement processing performed on only one page is a mere example of the present exemplary embodiment. The document management system according to the present exemplary embodiment can be configured to replace two or more pages of the original document data at a time, [0153]).
Claims 4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumori in view of Taparia and further in view of Palmucci (Pub. No. US 2013/0185252, published on July 18, 2013).

Regarding claims 4, and 14, Palmucci then discloses: 
Notifications in the system can consist of bidirectional links between document views, including views on related documents. These links can have "auto merge" set, which means that if a change appears on the "from" branch, the change is automatically merged to the "to" branch, [0045]. Figure 7 shows Revised #2 by A is linked to Revised #1 by B);  
Non-Provisional SpecificationPage 23 of 29 ORCL-223-USdetermining that said second portion of said second content item has been modified to form a third portion after said checking-in (Figure 7 shows Revised #2 by A is used to form Revised #3 by A); 
identifying, based on said link data and in response to said determining, that said first portion is linked to said second portion (if a document is moderated, a notification link occurs from the moderator's view to the other contributor's views with auto merge enabled. Thus, when the moderator accepts and publishes a change, that change is automatically applied to the other contributor's views, [0045]); 
replacing said first portion in said new content item with said third portion (Figure 7 shows A’s Revision #3 is approved and merged by B. If Revision #3 of A is to replace a portion of Revise #1 of B, then the merging would replace the portion of Revise #1 of B by Revision #3 of A).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Palmucci with the teachings of Fukumori, as modified by Taparia, for the purpose of managing document 

Allowable Subject Matters
Claims 5, and 15-16 are objected for being dependent on a respective rejected base claim but would be allowable if rewritten to incorporate the limitations of the respective rejected base claim and all intervening claims.

Pertinent Prior Art
The following prior art are deemed relevant but not used in the rejections above:
Sohr et al. (Pub. No. US 2016/0085919) teaches a search tool that links all of these disparate data sets and also converts the paper documents into data text and allows the user to search across all of the information that makes up an episode of care. Users have the ability to query large amounts of multiple data sources into a consolidated view of actionable information with immediate results. Once the desired information has been found, the individual pages are instantly assembled and collated into a new document and communicated through multiple mediums.
Blockton et al. (Pub. No. US 2001/0029538) teaches providing a computerized collection of multimedia content provided by providers, to publishers. An identification of digital content to be included in the system is received, and, responsive thereto, a link to the content is stored in a multimedia item record. A multimedia box is provided, the multimedia box specifying a format in which the multimedia box may be displayed. A .
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SON T HOANG/Primary Examiner, Art Unit 2169       
July 25, 2021